Citation Nr: 1103551	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
pseudofolliculitis barbae and keloids.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma has been 
submitted and if so, whether the claim should be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for conjunctivitis, and if 
so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1989 to September 
1998.

This matter is before the Board of Veterans' appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae and keloids are not 
manifested by visible or palpable tissue loss of the head, face 
or neck, by either gross distortion or asymmetry of one feature 
or paired set of features, or by more than six characteristics of 
disfigurement.

2.  Entitlement to service connection for asthma and entitlement 
to service connection for conjunctivitis were denied in an 
unappealed February 2004 rating decision.

3.  The evidence received since the February 2004 decision 
includes evidence that is not cumulative or redundant of that 
previously of record and is sufficient, when considered with the 
evidence previously of record, to raise a reasonable possibility 
of substantiating the claims for service connection for asthma 
and conjunctivitis.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
pseudofolliculitis barbae and keloids have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7806 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for asthma.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen a claim 
for service connection for conjunctivitis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As explained below the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claims to reopen.  Therefore, no further development is required 
before the Board decides those claims.

With respect to the claim for an increased rating, the record 
reflects that the Veteran was provided the required VCAA notice 
by letters mailed in October 2005 and November 2008.  Although 
the November 2008 letter was sent after the initial adjudication 
of the claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, 
the Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated the Veteran's claim.  There is no 
indication in the record or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

In addition, the Veteran has been afforded appropriate 
examinations and pertinent treatment records have been obtained.  
The Veteran as also afforded a hearing before the undersigned.  
The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims were insignificant 
and not prejudicial to the Veteran.

The claim for an Increased Rating

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability there from are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The Veteran's pseudofolliculitis barbae and keloids are currently 
rated under Diagnostic Code 7806.  Under Diagnostic Code 7806, 
the maximum rating authorized is 60 percent rating and it is  
warranted for dermatitis or eczema with more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or if constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  

Under Diagnostic Code 7800, disfigurement of the head, face, or 
neck is assigned an 80 percent rating is warranted with visible 
or palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  A 
50 percent rating is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or pared sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more 
inches (13 or more centimeters (cm.)) in length; (2) A scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) The 
surface contour of the scar is elevated or depressed on 
palpation; (4) The scar is adherent to underlying tissue; (5) The 
skin is hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) There is underlying soft tissue missing 
in an area exceeding six square inches (39 sq. cm.); (8) The skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

By a rating decision dated in April 1999, the RO granted service 
connection for pseudofolliculitis and keloids, and assigned a 10 
percent rating effective September 1998.  Various rating 
decisions provided for increased ratings.  The Veteran's instant 
claim was received in August 2005.  An August 2006 rating 
decision granted an increased rating to 60 percent, effective 
August 16, 2005.  The Veteran appealed, asserting that his 
disorder warranted a higher rating.

An August 2005 letter from S.K.K., MD notes that the Veteran had 
undergone numerous intralesional injections without relief.  The 
Veteran complained of painful and pruritic keloids on the chest 
and shoulders.  Examination showed a 10 by 10 cm central plaque 
with a similar fibrotic 7 by 2 cm plaque extending off the 
inferior border.  There were significant erythema and tenderness.  
Additionally, there was a 6 by 6 cm fibrotic plaque on the left 
shoulder.  

A September 2005 record from R.J.B., MD notes that the Veteran 
suffered from severe, extremely large keloid scars on the 
anterior chest.  The physician noted that despite treatment, the 
Veteran's keloids had progressively worsened.  As a result he was 
currently being treated with chemotherapeutic injections into the 
keloids.

A May 2006 VA consult noted that the Veteran continued to receive 
yearly kenalog injections on his face to keep keloids in 
remission.  He also reported keloids on his chest and left 
shoulder that were painful.  Examination showed 
pseudofolliculitis barbae with mild chronic scarring around the 
hair follicles.  There was no acute inflammation noted.  He had a 
circular 1.5 by 2 cm flat, smooth, nontender scar along the mid-
portion of the left mandible.  There was no hair growth in the 
center of the scar.  There was absent sensation to light touch in 
the center of the scar.  There was a 5 by 7 cm raised circular 
keloid on the left deltoid extending from the surface about 1 1/2 
cm.  There was absent sensation to light touch, but it was tender 
with pressure.  The Veteran had an irregular elevated keloid on 
the sternal part of his chest.  At the widest part, it was 10.5 
cm and was 15.5 cm long.  Light touch was absent but it was 
tender to palpation.  The examiner noted that the Veteran's 
pseudofolliculitis barbae was reasonably well-controlled by using 
an electric razor and staying on antibiotics.

A January 2007 record notes the presence of a hypertrophic keloid 
of the left shoulder that was 7 cm and the presence of 
hypertrophic keloids on the central chest that were 10 cm and 7 
cm.

VA treatment records dated from May 2006 to May 2007 note 
treatment for keloids including intralesional steroid injections.  
A March 2007 pain management note indicates that the Veteran's 
keloids were responding to treatment with decreased density and 
decreased pain and itching.

A July 2007 pain management note indicates that the Veteran 
noticed flattening of keloids with his current treatment as well 
as decreased pain.  However he was developing hypo pigmentation 
secondary to the Kelalog.  

A July 2008 VA treatment record indicates complaints of a flare 
of irritation in the skin on the right cheek after using retin-a 
gel.  An assessment of dermatitis of the cheek, most likely from 
retin-a gel dryness.  The physician also noted large keloids over 
the anterior chest with some inflammation in the lower aspect of 
the keloid.

A November 2008 letter from R.J.B., MD notes that the Veteran 
suffered from severe, extremely large keloid scars of the 
anterior chest.  The physician noted that the Veteran had 
persistent pain in the areas and used ibuprofen with minimal 
relief.  

A December 2008 VA treatment record notes that the Veteran had a 
7 cm hypertrophic keloid on the left shoulder as well as linear 
hypertrophic keloids on the central chest measuring 7 cm, 8 cm, 
and 5 cm.   

VA dermatology records dated from January 2009 to May 2009 note 
NdYAG Laser hair removal treatment for pseudofolliculitis barbae 
with mild improvement in the chin and neck areas but not the 
cheeks since beginning treatment.  Examination in March 2009 
showed a few hyperpigmented papules on the medial-lateral cheeks 
and lateral neck.  Examination of the chest and arms showed a 12 
by 13 cm exophytic smooth mass on the central chest and a similar 
mass on the right proximal lateral arm measuring 7.5 by 5 cm.  
Records also indicated continued treatment for keloids of the 
left shoulder and central chest.  

The Veteran was afforded a VA examination in June 2009.  The 
Veteran complained of multiple keloids on the chest, lower left 
jaw, and upper left arm.  He stated that they occurred without a 
preliminary wound or scratches and bled spontaneously or produced 
pus.  The examiner noted the following scar locations:  a 12cm 
wide by 12 cm long exophytic lesion on the mid chest; a 5 cm wide 
by 7.5 cm long exophytic lesion on the right upper arm; and a 2 
cm long by 2 mm wide lesion inferior to the left nipple.  The 
scars were painless except for the largest scar on the upper 
chest.  The scar on the upper chest had been treated multiple 
times with surgery, cortisone crème and injections, and finally 
with radiation treatment.  There was thinning of the top layer of 
skin that did break down at times.  There was adherence of the 
scars to underlying tissue.  The Veteran denied frequent loss of 
skin covering the scars; however, the two large scars on the mid-
chest and the right upper arm were described as frequently 
tender.  The examiner found no facial scars present.  The Veteran 
denied any functional imitation due to his scars, but did report 
that he had psychological limitations due to embarrassment and 
fear that others will find the scars repulsive.

A separate June 2009 VA examination report notes that the Veteran 
had a diagnosis of pseudofolliculitis barbae that was treated 
with Clindamycin, retin-a, hydrocortisone cream, and antibiotics.  
The Veteran was currently also doing laser hair removal and 
microdermabrasion.  The examiner noted that the percentage of the 
exposed area affected was less than two percent and the 
percentage of the entire body that was affected was also less 
than two percent.  The examiner also noted hyperpigmented papules 
over the cheeks and chin area with the cheeks more affected.

VA treatment records dated from August 2009 to June 2010 reflect 
laser treatment to remove lesions from the skin.  A March 2010 VA 
dermatology record indicates that the Veteran had a single 
residual inflamed papule on the left cheek.  He had a very large 
coalesced keloid on the central trunk as well as a small keloid 
under the right nipple.  There was also a 4.5 cm keloid on the 
right shoulder.  

The Veteran was afforded a hearing before the undersigned in 
October 2010.  The Veteran testified that he had keloids on his 
face, particularly the left side of his face at the jaw line that 
affected the symmetry of his face, particularly when the papules 
were inflamed.  Additionally, he reported that he was on 
continual antibiotics for related skin infections.  

As noted above, the Veteran is currently assigned a 60 percent 
rating for pseudofolliculitis barbae and keloids under Diagnostic 
Code 7806.  The Board notes that the 60 percent rating is the 
maximum allowed rating under Diagnostic Code 7806. 

A higher 80 percent rating is available under Diagnostic Code 
7800 for disfigurement of the head or scars of the head, face or 
neck.  However, the Board notes that there is no evidence of 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of features.  
Additionally, the Veteran reported that his keloids bled and 
pussed spontaneously, and examinations showed that there were 
adherence of scars to underlying tissue, and were frequently 
tender.  Six or more characteristics of disfigurement have not 
been shown at any time during the pendency of this claim.

The Board notes that the VA examiner noted the following scar 
locations:  a 12cm wide by 12 cm long exophytic lesion on the mid 
chest; a 5 cm wide by 7.5 cm long exophytic lesion on the right 
upper arm; and a 2 cm long by 2 mm wide lesion inferior to the 
left nipple.  The scars were painless except for the largest one 
on the upper chest.  There was thinning of the top layer of skin 
that did break down at times.  There was adherence of the scars 
to underlying tissue.  The VA examiner also noted that the 
Veteran denied limitation of function caused by the Veteran's 
scars and keloids.  

As such, the Board notes that as there is no evidence of a scar 
five or more inches in length; the skin is hypo- or hyper-
pigmented in an area exceeding six square inches; the skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; or the skin is 
indurated and inflexible in an area exceeding six square inches, 
a rating of 80 percent is not warranted under Diagnostic Code 
7800.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board has 
also considered whether a higher rating is warranted for any 
portion of the period of this claim, but for the reasons 
discussed above has concluded that a higher rating is not 
warranted at any time.

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case the manifestations of the disability 
are contemplated by the schedular criteria.  Therefore, referral 
of this case for extra-schedular consideration is not in order.

II.  The Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted  the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which, "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence which must be considered in 
determining whether there is a basis for reopening the claim is 
that evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  See 
Spalding v. Brown, 10 Vet. App. 6 (1996).

Analysis

In an unappealed rating decision dated in February 2004, the RO 
denied service connection for asthma and conjunctivitis.  Service 
connection for asthma was denied because there was no diagnosis 
of asthma during active service, nor was there evidence of a 
current diagnosis of asthma.  Service connection for 
conjunctivitis was denied as there was no evidence of any 
permanent residuals or chronic disability subject to service 
connection shown by the service treatment records or demonstrated 
by evidence that followed service.  The subsequently received 
evidence includes VA treatment records showing treatment for 
allergic conjunctivitis, as well as multiple occasions of 
symptoms including irritation of the eyes and mucoid drainage.  
VA treatment records also document complaints of and treatment 
for shortness of breath.  Diagnoses of asthma, rule out 
sarcoidosis, and exceptional dyspnea were provided.  An October 
2004 Pulmonary Function Test showed restrictive lung disease.  

The Veteran was also afforded a hearing before the undersigned 
Veterans Law Judge.  The Veteran testified that he was treated 
for both conjunctivitis and asthma throughout his military 
service, and was continuously prescribed inhalers and eye drops.  
He also stated that he currently worked as a licensed nurse 
practitioner at a VA facility and had experienced recurrent 
conjunctivitis and symptoms of asthma since his discharge from 
active service.  

The medical evidence showing the presence of the claimed 
disabilities and the Veteran's testimony concerning a continuity 
of symptomatology are not cumulative or redundant of the evidence 
previously of record and they specifically address the bases of 
the prior denials.  Moreover, they are sufficient to establish a 
reasonable possibility of substantiating the claims.  Therefore, 
the evidence is new and material.  Accordingly, reopening of the 
claims is in order.


ORDER

A rating in excess of 60 percent for pseudofolliculitis and 
keloids is denied.

New and material evidence having been received, reopening of the 
claim for service connection for asthma is granted.

New and material evidence having been received, reopening of the 
claim for service connection for conjunctivitis is granted.

REMAND

The Veteran has claimed that his current asthma and his recurrent 
allergic conjunctivitis had their onset during his active 
service.  Particularly, the Veteran has testified that he was 
treated for both asthma and conjunctivitis multiple times during 
his active service, and continued to be treated for both 
disorders after his discharge from active service.  

The Veteran's service treatment records show treatment for 
shortness of breath, asthma, and conjunctivitis during active 
service.  Post service VA treatment records indicate continued 
treatment for symptoms of asthma and recurrent allergic 
conjunctivitis.  October 2004 PFTs showed restrictive lung 
disease.  In light of these circumstances, the Board has 
determined that the Veteran should be afforded a VA examination 
to determine etiology of the disorders for which he is seeking 
compensation.  See 38 U.S.C.A. § 5103A(d)(2).

In addition, the Veteran stated that he was afforded an April 
2000 VA employment examination.  However, review of the claims 
file indicates that the report of that examination is not of 
record.  The originating agency should attempt to obtain the 
employment examination report.  Also, while this case is in 
remand status, the originating agency should obtain any 
outstanding records pertaining to treatment of the disorders 
since June 2010.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO/AMC should undertake appropriate 
development to obtain a copy of any 
outstanding, pertinent records, to 
include any pertinent VA medical records 
for the period since June 2010.

2.	Then, the RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination by a physician with 
sufficient expertise to determine the 
nature and etiology of the Veteran's 
asthma.  The claims folders must be made 
available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  

Based upon the review of the record and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's asthma is 
etiologically related to the Veteran's 
active service.  For the purposes of the 
opinion, the examiner should assume that 
the Veteran is a credible historian.

The rationale for each opinion expressed 
must also be provided.

3.	Then, the RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination by an examiner with 
sufficient expertise to determine the 
nature and etiology of any 
conjunctivitis currently present or 
present during the pendency of the 
claim.  The claims folders must be made 
available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  

Based upon the review of the record and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service.

The rationale for each opinion expressed 
must also be provided.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO/AMC should readjudicate the 
Veteran's claims on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


